Title: From Thomas Jefferson to Lewis Harvie, 22 April 1803
From: Jefferson, Thomas
To: Harvie, Lewis


          
            Dear Sir
            Washington Apr. 22. 1803.
          
          Since my return to this place I have been in the daily expectation that the stage of the day would bring back Capt Lewis, and that then within a few days he would set out on his Missisipi expedition. it was only the day before yesterday I learned that he had been detained at Harper’s ferry a month instead of a week, and that he is probably but about this time arriving at Philadelphia, where his stay is uncertain, tho’ probably 1, 2, or 3 weeks, after which he will return here for some days only. this at least is the present view I have of his movements. I have delayed writing to you, because my great regard for Capt Lewis made me unwilling to shew a haste to fill his place before he was gone, & to counteract also a malignant & unfounded report that I was parting with him from dissatisfaction, a thing impossible either from his conduct or my dispositions towards him. I shall probably recieve a letter from him on his arrival at Philadelphia, informing me when he expects to be back here, and will have the pleasure of communicating to you the earliest conjecture I can form myself for your government. it cannot now be many days.   You will have seen the letter of the Spanish minister, which we have forwarded to N. Orleans with an order from Spain to take off immediately the suspension of our right of deposit. to this I can add that we have formal assurances that the treaty of cession of Louisiana to France contained this clause ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain.’ that cession is probably not yet finally settled between those powers, which has occasioned an unwillingness in them to say any thing of it to others. Spain has been very sensible of our friendly forbearance, and of our dispositions towards her, on the late occasion, and to manifest her sense of it has broken through the reserve which circumstances had laid her under with respect to the cession of Louisiana. Accept my affectionate salutations & assurances of esteem & respect.
          
            Th: Jefferson
          
        